PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/244,242
Filing Date: 10 Jan 2019
Appellant(s): Mitsubishi Chemical Corporation



__________________
Daniel J. Pereira
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/20/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilde, US20030194557A1, Inoue, JP2004288489A (see machine translation), and Sumioka, US20120115063A1 as evidenced by Jones, “The effect of fiber diameter on the mechanical properties of graphite fibers manufactured from polyacrylonitrile and rayon.” J Mater Sci 6, 289–293 (1971).

Regarding claim 1,  Wilde teaches a porous base material [0006] containing: polyacrylonitrile-based (PAN based carbon fibers)[0096] a carbon fiber (A) (carbon fibers)[claim 1] having an average fiber diameter of 6 - 10 μm [claim 1], an average fiber length of 2 to 30 mm (mean length of 3 – 20 mm) [claim 1], a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 MPa; and a carbon binder (D) (binder)[0010], wherein the polyacrylonitrile-based (PAN based carbon fibers)[0096 carbon fiber (A) is bound with the carbon binder (D)[0020].
Wilde does not teach a carbon fiber diameter of the 13 – 20 μm, and a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 Mpa, a tensile modulus of elasticity of 200 – 600 GPa,
Wherein the polyacrylonitrile-based carbon fiber (A) and a carbon fiber (B) are present in amounts (A):(B) ranging from 50:50 to 100:0, and 
Wherein the carbon fiber (B) has an average fiber diameter of 3 – 9 µm, and average fiber length of 2 to 30 mm, a tensile modulus of elasticity of 200 to 600 GPA, and a tensile strength of 3,000 to 7,000 Mpa.
Inoue teaches a porous base material for an electrode wherein the electrode is made of PAN based fibers [0024] having a range of fiber diameters 5 to 20 μm [0010] as well as a tensile strength of 7140 Mpa at a diameter of 7 μm [0052], Further, Inoue teaches the range of 5 to 20 μm being an optimal selection as diameters lower than 5 μm have issues with flexibility and diameters above 20 μm reduces the mechanical strength [0025]. Then it would have been obvious to one skilled in the art before the filing date of the invention to combine the teaching for a diameter range having good mechanical strength and flexibility as in Inoue with the fibers of Wilde. 
Sumioka teaches a porous electrode substrate [0001] containing a first PAN based fiber having diameters of 3 – 9 μm [0015][0016] and a shorter PAN based fiber (carbon fiber (B)) having diameters of 5 μm or less and a length of 2 – 20 mm [0033][0035] wherein the short fibers are added to the porous electrode substrate to join together the three-dimensional network of first PAN based fibers yielding a substrate with high sheet strength and sufficient conductivity at a low cost. Additionally, Sumioka teaches that the mixing ratio of the two fibers is 50:30 to 80:10 as well as teaching that this ratio is necessary for providing sufficient binding between the first and second fibers (A:B)[table 1][0037][0038. Then it would have been obvious to one skilled in the art before the filing date of the invention to combine the teaching for a smaller PAN based fiber taught in Sumioka with the first PAN fiber of combined Wilde to provide a porous base material having high sheet strength and sufficient conductivity at a low cost. 
Jones teaches the tensile modulus of elasticity for PAN fibers being a value of 345 GPa for fibers in the diameter range of 6 – 10 μm (pg. 289 para. 2) as well as a relationship between PAN fiber diameter and tensile modulus of elasticity [fig. 2 (b)](pg. 290). The defined relationship of diameter and tensile modulus makes modifying the diameter of the PAN fibers to achieve improved tensile modulus strength obvious to try [MPEP 2143 E]. Then it would have been obvious before the filing date for one skilled in the to combine the porous electrode of PAN based fibers of Wilde  and Sumioka with the fiber diameter range taught in Inoue further explained in Jones as well as the desired property values of gas permeation and deflection length in Nakamura to achieve optimal flexibility and mechanical strength. 

Regarding claim 4, combined Wilde teaches the porous base material according to claim 1,
Further, Wilde teaches wherein the carbon binder (D) contains either or both of resin carbide and fibrous carbide (carbonized resin) [0010].

Regarding claim 5, combined Wilde teaches the porous base material according to claim 1, 
Further, Sumioka teaches using a conductive substance such as graphite powder or carbon black to increase conductive properties [0007].
Regarding claim 6, Wilde teaches a porous electrode comprising porous base material according to claim 1 and a water repellent (water repellent polymer) [0012] on at least one surface of the porous base material according to claim 1
Further, Sumioka teaches using a conductive substance such as graphite powder or carbon black to increase conductive properties [0007].

Regarding claim 7, Wilde teaches Carbon fiber paper (paper made from carbon fiber)[0014] containing:
a polyacrylonitrile-based (PAN based carbon fibers)[0096] carbon fiber (A) (carbon fibers)[0019] having an average fiber diameter of 13 to 20 μm (diameter of 6 - 10 μm)[0019], an average fiber length of 2 to 30 mm (mean length of 3 – 20 mm)[0018], and
either or both of a resin and an organic fiber (carbonized resin) [0010],
wherein the polyacrylonitrile-based (PAN based carbon fibers)[0096] carbon fiber (A) (carbon fibers)[claim 1] is bound with either or both of the resin and the organic fiber (carbonized resin) [0010].
Wilde does not teach a carbon fiber diameter of the 13 – 20 μm, and a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 Mpa, a tensile modulus of elasticity of 200 – 600 GPa,
Wherein the polyacrylonitrile-based carbon fiber (A) and a carbon fiber (B) are present in amounts (A):(B) ranging from 50:50 to 100:0, and 
Wherein the carbon fiber (B) has an average fiber diameter of 3 – 9 µm, and average fiber length of 2 to 30 mm, a tensile modulus of elasticity of 200 to 600 GPA, and a tensile strength of 3,000 to 7,000 Mpa.
Inoue teaches a porous base material for an electrode wherein the electrode is made of PAN based fibers [0024] having a range of fiber diameters 5 to 20 μm [0010] as well as a tensile strength of 7140 Mpa at a diameter of 7 μm [0052], Further, Inoue teaches the range of 5 to 20 μm being an optimal selection as diameters lower than 5 μm have issues with flexibility and diameters above 20 μm reduces the mechanical strength [0025]. Then it would have been obvious to one skilled in the art before the filing date of the invention to combine the teaching for a diameter range having good mechanical strength and flexibility as in Inoue with the fibers of Wilde. 
Sumioka teaches a porous electrode substrate [0001] containing a first PAN based fiber having diameters of 3 – 9 μm [0015][0016] and a shorter PAN based fiber (carbon fiber (B)) having diameters of 5 μm or less and a length of 2 – 20 mm [0033][0035] wherein the short fibers are added to the porous electrode substrate to join together the three-dimensional network of first PAN based fibers yielding a substrate with high sheet strength and sufficient conductivity at a low cost. Additionally, Sumioka teaches that the mixing ratio of the two fibers is 50:30 to 80:10 as well as teaching that this ratio is necessary for providing sufficient binding between the first and second fibers (A:B)[table 1][0037][0038. Then it would have been obvious to one skilled in the art before the filing date of the invention to combine the teaching for a smaller PAN based fiber taught in Sumioka with the first PAN fiber of combined Wilde to provide a porous base material having high sheet strength and sufficient conductivity at a low cost. 
Jones teaches the tensile modulus of elasticity for PAN fibers being a value of 345 GPa for fibers in the diameter range of 6 – 10 μm (pg. 289 para. 2) as well as a relationship between PAN fiber diameter and tensile modulus of elasticity [fig. 2 (b)](pg. 290). The defined relationship of diameter and tensile modulus makes modifying the diameter of the PAN fibers to achieve improved tensile modulus strength obvious to try [MPEP 2143 E]. Then it would have been obvious before the filing date for one skilled in the to combine the porous electrode of PAN based fibers of Wilde and Sumioka with the fiber diameter range taught in Inoue further explained in Jones as well as the desired property values of gas permeation and deflection length in Nakamura to achieve optimal flexibility and mechanical strength. 

Regarding claim 9, combined Wilde teaches the carbon fiber paper according to claim 7, 
Further, Wilde teaches wherein the carbon fiber (B) is a polyacrylonitrile-based carbon fiber (PAN)[0096][Example 2].

Regarding claim 10, combined Wilde teaches the carbon fiber paper according to claim7, 
Further, Wilde teaches the paper further containing a carbon powder (graphite powder) [0096][Example 1][0064].

Regarding claim 11, Wilde teaches a method for manufacturing carbon fiber paper (preparing a carbon fiber paper)[0049], comprising:
paper-making a dispersion obtained by dispersing a carbon fiber in a dispersion medium to manufacture a carbon fiber sheet (impregnation of carbon fibers with dispersion)[0050];
adding a resin or an organic fiber to the carbon fiber sheet to manufacture a resin-added carbon fiber sheet (impregnating with carbonaceous particles)[0050]; and
heating and pressurizing the resin-added carbon fiber sheet (drying the paper sheet)[0050](rolling the fiber paper substrate)[0053],
wherein the carbon fiber includes a polyacrylonitrile-based carbon fiber (A) having an average fiber diameter of 10 to 20 μm (diameter of 6 - 10 μm)[0049], an average fiber length of 2 to 30 mm (mean length of 3 – 20 mm)[0049], 
Wilde does not teach a carbon fiber diameter of the 13 – 20 μm, and a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 Mpa, a tensile modulus of elasticity of 200 – 600 GPa,
Wherein the polyacrylonitrile-based carbon fiber (A) and a carbon fiber (B) are present in amounts (A):(B) ranging from 50:50 to 100:0, and 
Wherein the carbon fiber (B) has an average fiber diameter of 3 – 9 µm, and average fiber length of 2 to 30 mm, a tensile modulus of elasticity of 200 to 600 GPA, and a tensile strength of 3,000 to 7,000 Mpa.
Inoue teaches a porous base material for an electrode wherein the electrode is made of PAN based fibers [0024] having a range of fiber diameters 5 to 20 μm [0010] as well as a tensile strength of 7140 Mpa at a diameter of 7 μm [0052], Further, Inoue teaches the range of 5 to 20 μm being an optimal selection as diameters lower than 5 μm have issues with flexibility and diameters above 20 μm reduces the mechanical strength [0025]. Then it would have been obvious to one skilled in the art before the filing date of the invention to combine the teaching for a diameter range having good mechanical strength and flexibility as in Inoue with the fibers of Wilde. 
Sumioka teaches a porous electrode substrate [0001] containing a first PAN based fiber having diameters of 3 – 9 μm [0015][0016] and a shorter PAN based fiber (carbon fiber (B)) having diameters of 5 μm or less and a length of 2 – 20 mm [0033][0035] wherein the short fibers are added to the porous electrode substrate to join together the three-dimensional network of first PAN based fibers yielding a substrate with high sheet strength and sufficient conductivity at a low cost. Additionally, Sumioka teaches that the mixing ratio of the two fibers is 50:30 to 80:10 as well as teaching that this ratio is necessary for providing sufficient binding between the first and second fibers (A:B)[table 1][0037][0038. Then it would have been obvious to one skilled in the art before the filing date of the invention to combine the teaching for a smaller PAN based fiber taught in Sumioka with the first PAN fiber of combined Wilde to provide a porous base material having high sheet strength and sufficient conductivity at a low cost. 
Jones teaches the tensile modulus of elasticity for PAN fibers being a value of 345 GPa for fibers in the diameter range of 6 – 10 μm (pg. 289 para. 2) as well as a relationship between PAN fiber diameter and tensile modulus of elasticity [fig. 2 (b)](pg. 290). The defined relationship of diameter and tensile modulus makes modifying the diameter of the PAN fibers to achieve improved tensile modulus strength obvious to try [MPEP 2143 E]. Then it would have been obvious before the filing date for one skilled in the to combine the porous electrode of PAN based fibers of Wilde and Sumioka with the fiber diameter range taught in Inoue further explained in Jones as well as the desired property values of gas permeation and deflection length in Nakamura to achieve optimal flexibility and mechanical strength. 

Regarding claim 13, combined Wilde teaches a method for manufacturing a porous base according to claim 11. 
Further, Sumioka teaches subjecting the carbon fiber paper manufactured to a carbonization treatment (carbonization)[0033].

Regarding claim 14, combined Wilde teaches the method for manufacturing carbon fiber paper according to claim 11, 
Further, Sumioka teaches the carbon fiber paper (carbon fiber paper)[0055].

Regarding claim 15, combined Wilde teaches the method for manufacturing a porous base material according to claim 13.
Further, Sumioka teaches a porous base material by the above method (electrode substrate)[0001].

Claims 3, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilde, US20030194557A1, Inoue, JP2004288489A (see machine translation), and Sumioka, US20120115063A1 as evidenced by Jones, “The effect of fiber diameter on the mechanical properties of graphite fibers manufactured from polyacrylonitrile and rayon.” J Mater Sci 6, 289–293 (1971) as applied to claims 1, 7, and 11 above and further in view of and Nakamura, US20020175073A1 

Regarding claim 3, combined Wilde teaches the porous base material according to claim 1, 
Nakamura teaches a porous carbon electrode material made of PAN based fibers wherein a bulk density is 0.20 to 0.45 g/cm3 (bulk density is required to be 0.3 to 0.8 g/cm3) [0032], and a gas permeation coefficient in a thickness direction is 200 to 600 mL·mm/cm2/hr/Pa (200 ml-mm/hr-cm2-mmAq or higher)[0032]. Moreover, Nakamura teaches the bulk density and gas permeability within these ranges allows for improved fuel cell performance [0032].
Further, Inoue teaches a bending modulus of elasticity is 3.0 to 10.0 GPa (flexural modulus between 3 – 10 GPa)[0042]. Moreover, Inoue teaches that the bending modulus is desirable within this range to allow for flexibility during roll processing as well as resistance to deformation. 
Then it would have been obvious to one skilled in the art before the filing date combine the properties taught by Nakamura and Inoue into the porous material of Wilde to improve fuel cell performance and prevent deformation.

Regarding claim 16, combined Wilde teaches the porous base material according to claim 1. 
Further, Inoue teaches a porous base material for an electrode wherein the electrode is made of PAN based fibers [0024] having a range of fiber diameters 5 to 20 μm [0010] as well as a tensile strength of 7140 Mpa at a diameter of 7 μm [0052], and penetration direction resistance determined by the formula of Penetration direction resistance (mQ-cm2) = measured resistance value (mQ) x sample area (cm2) of at least 5 (electric resistance of  6 - 12 mQ-cm2)[0044]. Moreover, a bending modulus of elasticity of 3.0 to 15.0 GPa (flexural modulus 1 – 10 Gpa)[0004][0011][0042]. Further, Inoue teaches the range of  5 to 20 μm being an optimal selection as diameters lower than 5 μm have issues with flexibility and diameters above 20 μm reduces the mechanical strength. Additionally, Inoue teaches the resistance properties resulting in the desired range are a result of factor such as porosity, and conductive additives impacting power generation efficiency [0005][0033][0044][0045].
Combined Wilde does not teach the porous base material which has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa, , deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test 
Nakamura teaches a porous carbon electrode material made of PAN based fibers wherein the porous base material has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa (gas permeability [0062][Table 3] and deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test (deflection of 2 mm or more)[0033][0060][Table 3]. Further, Nakamura teaches the gas permeation and deflection distance values within the desired range to be the result of factors such as fiber diameter size, and bulk density [0017][0032]. Then it would have been obvious to one skilled in the art before the filing date of the invention to arrive at the claimed values through routine optimization of the bulk density and fiber diameter size of combined Wilde. 

Regarding claim 17, combined Wilde teaches the carbon fiber paper according to claim 7. 
Further, Inoue teaches a porous base material for an electrode wherein the electrode is made of PAN based fibers [0024] having a range of fiber diameters 5 to 20 μm [0010] as well as a tensile strength of 7140 Mpa at a diameter of 7 μm [0052], and penetration direction resistance determined by the formula of Penetration direction resistance (mQ-cm2) = measured resistance value (mQ) x sample area (cm2) of at least 5 (electric resistance of  6 - 12 mQ-cm2)[0044]. Moreover, a bending modulus of elasticity of 3.0 to 15.0 GPa (flexural modulus 1 – 10 Gpa)[0004][0011][0042]. Further, Inoue teaches the range of  5 to 20 μm being an optimal selection as diameters lower than 5 μm have issues with flexibility and diameters above 20 μm reduces the mechanical strength. Additionally, Inoue teaches the resistance properties resulting in the desired range are a result of factor such as porosity, and conductive additives impacting power generation efficiency [0005][0033][0044][0045].
Combined Wilde does not teach the porous base material which has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa, , deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test 
Nakamura teaches a porous carbon electrode material made of PAN based fibers wherein the porous base material has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa (gas permeability [0062][Table 3] and deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test (deflection of 2 mm or more)[0033][0060][Table 3]. Further, Nakamura teaches the gas permeation and deflection distance values within the desired range to be the result of factors such as fiber diameter size, and bulk density [0017][0032]. Then it would have been obvious to one skilled in the art before the filing date of the invention to arrive at the claimed values through routine optimization of the bulk density and fiber diameter size of combined Wilde. 

Regarding claim 18, combined Wilde teaches the carbon fiber paper according to claim 11.
Further, Inoue teaches a porous base material for an electrode wherein the electrode is made of PAN based fibers [0024] having a range of fiber diameters 5 to 20 μm [0010] as well as a tensile strength of 7140 Mpa at a diameter of 7 μm [0052], and penetration direction resistance determined by the formula of Penetration direction resistance (mQ-cm2) = measured resistance value (mQ) x sample area (cm2) of at least 5 (electric resistance of  6 - 12 mQ-cm2)[0044]. Moreover, a bending modulus of elasticity of 3.0 to 15.0 GPa (flexural modulus 1 – 10 Gpa)[0004][0011][0042]. Further, Inoue teaches the range of  5 to 20 μm being an optimal selection as diameters lower than 5 μm have issues with flexibility and diameters above 20 μm reduces the mechanical strength. Additionally, Inoue teaches the resistance properties resulting in the desired range are a result of factor such as porosity, and conductive additives impacting power generation efficiency [0005][0033][0044][0045].
Combined Wilde does not teach the porous base material which has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa, , deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test 
Nakamura teaches a porous carbon electrode material made of PAN based fibers wherein the porous base material has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa (gas permeability [0062][Table 3] and deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test (deflection of 2 mm or more)[0033][0060][Table 3]. Further, Nakamura teaches the gas permeation and deflection distance values within the desired range to be the result of factors such as fiber diameter size, and bulk density [0017][0032]. Then it would have been obvious to one skilled in the art before the filing date of the invention to arrive at the claimed values through routine optimization of the bulk density an fiber diameter size of combine Wilde. 

(2) Response to Argument
The appellant’s arguments submitted with the Appeal Brief filed on 05/20/2022 start on page 7 of the Appeal Brief.
The appellant argues that Wilde teaches away from modifying the PAN fiber diameter to meet the claimed range of 13 – 20 um as Wilde teaches a diameter range of 6 – 10 um to make use of commercially available products.
The examiner does not find this argument persuasive as the incentive for sourcing materials motivated by commercial availability would not have deterred a POSA from appreciating the dependent relationship between PAN fiber diameter and desirable mechanical properties as shown in the record. 
Next, the appellant argues that it is not reasonable to presume the relationship displayed in Jones between mechanical properties of PAN fibers and fiber diameter exists in the conditions of Wilde. Separately, the appellant cites a guideline for defining analogous art. 
The examiner does not find this argument persuasive as substantial evidence has been put forth to support this assertion and thus it relies on a conclusory statement. Separately, Jones need not be pertinent to the problems of Wilde as Jones is relied upon as an evidentiary reference. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Next, the appellant argues that Wilde does not teach particular preference for PAN fibers which supports patentability. 
The examiner does not find this argument persuasive as all of the examples appearing in Wilde use PAN fibers. Additionally, cited references Sumioka [0015], and Inoue [0024] both teach a preference for PAN based fibers being selected from the same options listed in Wilde.  
Next, the appellant argues that the only reference relied upon to teach a two fiber system is Nakamura, and further states that Nakamura does not teach the claimed fiber mixing ratio.
The examiner does not find this argument persuasive as Sumioka is relied upon in the most recent office action for teaching a two fiber system comprising the claimed mixing ratios. 
Next, the appellant argues that a comparison of performance between example 1 and comparative example 1 which shows a significant improvement is comparable to the examples of Wilde.
The examiner does not find this argument persuasive as comparative example 1 does not disclose features appearing in the combined invention of Wilde, Inoue, and Sumioka. The comparative example 1 is a single fiber system having a fiber diameter of 7 μm wherein the combined invention contains the claimed features of a two fiber system comprising fibers of lengths within the ranges of 5 - 20 μm. 
Next, the appellant argues the rejections of claims 16 – 18 stating that comparative examples 1 and 2 fit into the teachings of Wilde, Inoue, Nakamura, and Jones, but do not achieve the claimed properties. 
The examiner does not find this argument persuasive as comparative examples 1 and 2 do not disclose features appearing in the combined invention of Wilde, Inoue, Sumioka, and Nakamura. Specifically, comparative example 1 is a single fiber system having a fiber diameter of 7 μm wherein the combined invention contains the claimed features of a two fiber system comprising fibers of lengths within the ranges of 5 - 20 μm, and comparative example 2 uses pitch-based fibers. 
Next, the appellant argues that the examiner has dismissed a display of unexpected results. 
The examiner respectfully disagrees as the appellant has not supplied a sufficient showing or explanation of results consistent with MPEP 716.02(b) to switch the burden onto the examiner. 
Lastly, the appellant cites a statement from the Court of Customs and Patent Appeals, and offers a summary stating “a person of ordinary skill in the art must recognize or appreciate an inherent property that is not present in the prior art.”
The examiner does not find this argument persuasive as it is clear from the teachings of Inoue [0025][0044][0045] and Nakamura [0021] that the claimed properties appearing in dependent claims 16 - 18 are result effective variables tied to the chosen diameter of the fibers appearing in the porous substrate. Further, values for the claimed properties within the claimed ranges have been supplied in the previous rejection of claims 16 - 18 further displaying that a person of ordinary skill in the art would have expected the claimed results.   


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723                                                                                                                                                                                                        
Conferees:
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723

/KAJ K OLSEN/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.